Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usuki (US Pat 5,914,151) in view of Iwase (PG Pub 2010/0301025 A1).
Consider Claim 1, Usuki teaches the process of coating a film onto a substrate, where the film material comprises polysilazane (glass precursor material) then the coating film is oxidize by exposing to light (abstract). Usuki teaches the film can be formed on various substrates such as glass (Col. 5, lines 27-31), and where the Polysilazane have the base unit of (SiH2-NH-) (Co. 6, lines 34-37). Usuki teachers the converging of the Polysilazane to a silica film by irradiating the coating material with laser beam (Col. 12, lines 15-20), under oxygen (air or Ozone) atmosphere (Col. 12, lines 35-40). 
Usuki does not teach the used laser beam is pulse, or the pulse duration.
However, Iwase is in the prior art of irradiating a surface with laser beam (abstract) where the surface is made of glass [0005], [0056], teaches the use of laser beam having pulse duration between femtosecond (0.001 ps) to picoseconds (1.0 ps), forming structures that are shorter than the wavelength of the used pulse laser light [0034], this structure have a periodic microstructure size (figures 11–12), where those formed micro structured/grading have an anti-reflection effect in the visible light range (300nm-800nm) [0052]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Usuki with Iwase use the laser apparatus which produces interfered laser beam (of Iwase), to provide with controlled size of a microstructure based on the used laser beam wavelength following equations (1), (2) and (3) [0007], [0009].
Consider Claims 2-4, the combined Usuki (with Iwase) teaches the process of oxidation step under a temperature of 250℃ or more (or 450℃ or more) (Usuki, Col. 14, lines 19-25) encompassing 300-550℃, where the oxidizing agent treatment takes up to several minutes (Col. 15, lines 31-34). Therefore, the last minute of the oxidation treatment is considered to be in further oxidization step four oxidizing the formed silica layer in the initial early minutes.
Consider Claim 5, the combined Usuki (with Iwase) teaches the previously taught in claim 2. 
The combined Usuki (with Iwase) does not teach the formed fine periodic structure on a glass surface resulted in increases total light transmission of the formed silica film.
However, combined Usuki (with Iwase) teaches each and every process step and limitation of the applicant’s claims, including the “coating polysilazane on glass surface, pulse laser irradiation with pulse duration of 0.01-5.0 ps, the oxidation step, and forming periodic size smaller than the laser wavelength on the surface, and an additional oxidation step of the silica film”. Since the “increases of the total light transmission of the formed silica film” by the applicant’s claimed process is simply a function of the “coating polysilazane on glass surface, pulse laser irradiation with pulse duration of 0.01-5.0 ps, the oxidation step, and forming periodic size smaller than the laser wavelength on the surface, and an additional oxidation step of the silica film”, and the combination of the Usuki (with Iwase) teaches the claimed process steps. The process of the combination of the Usuki (with Iwase) would have inherently produced “increases of the total light transmission of the formed silica film” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 8, the combined Usuki (with Iwase) teaches the previously taught in claim 1, have an anti-reflection effect in the visible light range (300nm-800nm) (Iwase, [0052]).
The combined Usuki (with Iwase) does not teach the formed fine periodic structure on a glass surface resulted in a reflectance of 1% or less when measured in the ranged 300-800 nm. 
However, the combined Usuki (with Iwase) teaches each and every process step and limitation of the applicant’s claims, including the “coating polysilazane on glass surface, pulse laser irradiation with pulse duration of 0.01-5.0 ps, the oxidation step, and forming periodic size smaller than the laser wavelength on the surface”. Since the “fine periodic structure on a glass surface having a reflectance of 1% or less when measured in the ranged 300-800 nm” by the applicant’s claimed process is simply a function of the “coating polysilazane on glass surface, pulse laser irradiation with pulse duration of 0.01-5.0 ps, the oxidation step, and forming periodic size smaller than the laser wavelength on the surface”, and the combination of the Usuki (with Iwase) teaches the claimed process steps. The process of the combination of the Usuki (with Iwase) would have inherently produced “fine periodic structure on a glass surface having a reflectance of 1% or less when measured in the ranged 300-800 nm” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 9, the combined Usuki (with Iwase) teaches coated substrate is glass (Usuki, Col. 5, lines 27-31).

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usuki (US Pat 5,914,151) in view of Iwase (PG Pub 2010/0301025 A1), in further view of Haight (PG Pub 2010/0006550 A1).
Consider Claims 6-7, the combined Usuki (with Iwase) teaches the process of laser pulse irradiation to form silica film (Usuki, abstract and Iwase, abstract).
The combined Usuki (with Iwase) does not teach the fluence of the pulse laser.
However, Haight in the art of using laser to form pattern (or preselected patterns) [0002]-[0003], [0076] and laser process [0001], [0010], teaches the process with laser having wavelength of 200-1000 nm (encompass 355 nm) [0012], and where the laser having a pulse duration/width from picosecond to femtosecond [0007], for example 10-200 fs (0.01-0.2 ps) [0009]. Haight teaches the beam energy of the laser is from 0.1-100 J/cm2 [0012]. Haight also teaches the processing material is, for example, glass/SiO2 [0053]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Usuki (with Iwase) Haight to pattern glass precursor/ polysilazane coating using fs/ps pulse laser having fluence of 0.01-1.0 J/cm2, to provide with very high intensity results of the lasing process with a modest amount of energy and a very small spot size, reproducible process and minimizing damage to adjoining area [0013]. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Usuki (US Pat 5,914,151) in view of Iwase (PG Pub 2010/0301025 A1), in further view of Young (US Pat 3,670,259).
Consider Claim 10, the combined Usuki (with Iwase) teaches the use of laser beam on the coated film on the substrate surface (Usuki, abstract).
The combined Usuki (with Iwase) does not teach beam spot with a quadrilateral shape.
However, Young is in the prior art of directing a pulse (Q-switch) laser beam on substrate (abstract), teaches the process of shaping the laser beam using four additional fixed mirrors to form quadrilateral shaped (Claim 3).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Usuki (with Iwase) with Young to adjust the shape of the laser beam, which is used to irradiate the coated surface, into a quadrilateral shape, with reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,242,284 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 states 
“A production method for an antireflection film comprising: 
an application step of applying a glass precursor onto a substrate; and an irradiation step of irradiating a short pulse laser to the glass precursor, and forming silica layer having a periodic structure of a size smaller than a wavelength of the short pulse laser, 
wherein the glass precursor is polysilazane having -(SiH2NH)- as a base unit, and pulse duration of the short pulse laser is between 0.01 picoseconds and 5 picoseconds”
Where this is claimed in claims 1 and 5.

Claim 2 states “The production method for an antireflection film according to claim 1, further comprising an oxidizing step of oxidizing the silica layer formed by the irradiation step”.
Where this is claimed in claims 5 and 8.

Claim 3 states “The production method for an antireflection film according to claim 2, wherein the oxidizing step is a heat treatment of the silica layer at a temperature of 300 C to 550 C in an oxygen atmosphere”.
Where this is claimed in claim 5.

Claim 4 states “The production method for an antireflection film according to claim 2, wherein the oxidizing step is a heat treatment of the silica layer at a temperature of 400 C to 550 C in an oxygen atmosphere”.
Where this is claimed in claim 5.

Claim 5 states “The production method for an antireflection film according to claim 2, wherein the oxidizing step increases a total light transmittance of the silica layer”.
Where this is claimed in claim 5.

Claim 6 states “The production method for an antireflection film according to claim 1, wherein a fluence range of the short pulse laser is 0.01 J/cm2 to 1.0 J/cm2”.
Where this is claimed in claims 1 and 5.

Claim 7 states “The production method for an antireflection film according to claim 1, wherein a fluence range of the short pulse laser is 0.05 J/cm2 to 0.5 J/cm2”.
Where this is claimed in claims 1 and 5.

Claim 8 states “The production method for an antireflection film according to claim 1, wherein the silica layer has a reflectance of 1% or less in a wavelength range of 300 nm to 800 nm”.
Where this is claimed in claims 3 and 7.

Claim 9 states “The production method for an antireflection film according to claim 1, wherein the substrate is a glass”.
Where this is claimed in claims 2 and 6.

Claim 10 states “The production method for an antireflection film according to claim 1, the short pulse laser has a beam spot of a quadrilateral shape”.
Where this is claimed in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718